Citation Nr: 1422532	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-15 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for degenerative joint disease of the left knee (a left knee disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1974 to December 1977.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO), which, in pertinent part, denied service connection for a left knee disability. 

The Veteran testified at a Board videoconference hearing in May 2013 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing has been associated with the record.


FINDINGS OF FACT

1.  The Veteran sustained a left knee injury in service.

2.  Symptoms of left knee disability were not chronic in service.  

3.  Symptoms of a left knee disability have not been continuous since service separation.

4.  The currently diagnosed degenerative joint disease of the left knee is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for left knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2013).   
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The timely October 2010 and May 2011 notice letters sent prior to the initial denial of service connection for a left knee disability fully satisfied VCAA notice requirements.  The RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements. 

In this case, at the time of the May 2013 Board videoconference hearing, the VLJ clarified the issue on appeal.  There was no missing or overlooked evidence, as there was competent evidence of record addressing each element of the service connection claim.  The evidence of record already established in-service knee injury and current disability (arthritis), and included competent medical nexus opinion evidence (albeit weighing against the claim) on the element of nexus to service as well as lay evidence regarding symptoms in service and since service.  At the hearing, the Veteran's representative elicited testimony from the Veteran regarding in-service knee injury, diagnosis, treatment, symptoms, and post-service symptoms, impairment, and treatment; therefore, there was no missing or overlooked evidence regarding these questions associated with the service connection claim.  

No pertinent evidence that might have been overlooked or that might substantiate the claim was identified by the Veteran or the representative; therefore, the Board finds that, consistent with Bryant, the VLJ fully explained the issue on appeal, and that there was no missing or overlooked evidence to trigger the duty to suggest the submission of evidence on any overlooked element of the claim.  For these reason, to the extent that the duties set forth in 38 C.F.R. 3.103(c)(2) arose, they were fulfilled by the VLJ.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing to (1) fully explain the issues on appeal and (2) suggest the submission of evidence that may have been overlooked).

Notwithstanding that there was no missing or overlooked evidence, during the May 2013 Board videoconference hearing, the VLJ elicited lay statements from the Veteran regarding left knee in-service injury (clarifying there was only one injury) and treatment, regarding a current diagnosis of arthritis, and post-service symptomatology, treatment, and employment, and inquired as to whether a doctor had provided a medical nexus opinion.  Notwithstanding there was no duty to do so because competent evidence on the nexus element was already of record (both a VA medical opinion and the Veteran's statements and testimony regarding continuous post-service symptoms), the VLJ specifically recommended to the Veteran that he try to obtain a medical nexus opinion to relate the current left knee arthritis to the in-service knee injury.  The VLJ went beyond the minimum required assistive advice by explaining that there was already a negative medical nexus opinion of record, and further advised the Veteran of the importance of providing an accurate history to the opinion provider.  The VLJ held the record open for 30 days to allow the Veteran to obtain a medical nexus opinion.  Unfortunately, no such opinion was obtained or submitted by the Veteran in support the nexus element of his claim. 

VA's duty to assist has also been met.  The Veteran was afforded November 2010 and March 2012 VA joint examinations.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The March 2012 VA examination report reflects that the Veteran's history and complaints were recorded, all relevant testing was performed, and a medical nexus opinion was advanced.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  In May 2012, on VA Form 9, the Veteran indicated that he had been hospitalized at Darnell Army Hospital in June 1975.  In January 2013, the RO requested medical records from Darnell Army Hospital and was informed, in February 2013, that no records exist pertaining to the Veteran.  In a February 2013 supplemental statement of the case, the Veteran was notified of the RO's unsuccessful efforts.  The evidence of record provides sufficient information to adequately evaluate the service connection claim for left knee degenerative joint disease.  Neither the Veteran nor his representative has suggested the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The information and evidence that has been associated with the claims file includes the Veteran's service records, post-service VA treatment records, and the Veteran's statements.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Degenerative joint disease is a "chronic disease" listed as "arthritis" under 
38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336.

When all the evidence is assembled, VA shall determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Service Connection for a Left Knee Disability

The Veteran contends service connection for a left knee disability is warranted.  He contends that he sustained a left knee injury in service when he was thrown from a tank, which required treatment, and that he has experienced some type of knee problems since then.  He testified that he now has left knee arthritis.  because he has continuously experienced left knee pain after.  

After a review of all the evidence, lay and medical, the Board finds that the Veteran sustained a left knee injury during active service.  The evidence that tends to show a left knee injury includes an April 1977 service treatment record, which conveys that the Veteran complained of left knee pain and trouble walking after twisting his knee while getting into a car.  The April 1977 examiner advanced an impression of acute left knee strain.  An October 1977 service treatment record reveals bilateral knee crepitus.  The service separation examination report includes a notation of internal derangement of the left knee.  Also on the service separation examination report is a notation from the Veteran, "I had a cast on left knee dislocated or something."  

While the Board finds that the Veteran injured his left knee while in service, the Board also finds that the weight of the evidence demonstrates that symptoms of left knee degenerative joint disease were not chronic in service.  Aside from the records discussed above, service treatment records are otherwise silent for complaints, treatment, or symptoms of left knee injury or disease, including degenerative joint disease.  

Similarly, the Board finds that symptoms of left knee degenerative joint disease were not continuous after service.  Following service separation in December 1977, the Veteran did not seek treatment for a left knee disorder until November 2010, after he filed his September 2010 claim for benefits.  The absence of post-service findings, diagnosis, or treatment for approximately 33 years after service is one factor that tends to weigh against a finding of continuous left knee symptoms after service separation.  See Buchanan, 451 F.3d 1331 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

The Veteran has more recently reported that symptoms of left knee degenerative joint disease have been continuous since service separation.  The Veteran underwent VA examinations in November 2010 and March 2012.  At the November 2010 VA examination, the Veteran reported that his left knee injury and symptoms began in service after he was thrown from a tank "around 1975 to 1976."  The March 2012 VA examination report conveys that the Veteran reported being thrown from a tank in 1975 and that he had gotten used to the pain he had been experiencing, and, therefore, sought no medical treatment.  At the May 2013 Board hearing, the Veteran first testified that, the in-service left knee injury occurred in 1975.  He later testified that it was "'74 or '77" or "around '75, '76" when he was thrown from a tank and taken to the hospital, where his leg was placed in a cast.  The service treatment records are absent a hospital report reflecting any such incident and otherwise do not reflect the in-service incident that the Veteran has described.  During the May 2013 Board hearing, the Veteran further testified that he has experienced left knee pain in service and since service to the present time.   

While the Veteran is competent to report symptoms of left knee pain during and after his military service, the Veteran's reports of chronic, continuous pain since injuring his left knee in service have been inconsistent.  Layno, 6 Vet. App. at 469; Caluza, 7 Vet. App. at 512, aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); see also 38 C.F.R. § 3.159(a)(2).  The Board finds the Veteran's recent statements, made almost 33 years after service, not credible given the absence of treatment for the left knee for many years, his own testimony that he worked in construction after service, and the Veteran's own inconsistent statements regarding when the in-service injury occurred.  As such, the preponderance of the lay and medical evidence is against a finding that symptoms of left knee degenerative joint disease were chronic during service or continuous after service separation.  See Buchanan, 451 F.3d at 1336-37 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).

Based upon the above discussion, the Board finds that there are multiple reasons to conclude that the lay and medical evidence that is of record weighs against the service connection claim for left knee degenerative joint disease, and outweighs the Veteran's more recent contentions regarding chronic in-service left knee symptoms, and continuous post-service left knee symptoms.  As indicated, there is no credible evidence of chronic in-service left knee degenerative joint disease symptoms, or continuous post-service left knee degenerative joint disease symptoms.  For these reasons, presumptive service connection under 38 C.F.R. § 3.303(b) is not warranted for the currently diagnosed left knee degenerative joint disease based on either "chronic" in-service or "continuous" post-service symptoms.

The Board also finds that left knee degenerative joint disease did not manifest to a compensable degree within one year of service separation.  As noted above, the first post-service evidence of left knee degenerative joint disease is from 2010, almost 33 years after service separation; therefore, the one-year post-service presumption for left knee degenerative joint disease is not met in this case.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Further, there is no medical opinion that relates the current left knee degenerative joint disease to service.  The November 2010 VA examiner diagnosed the Veteran with left knee degenerative joint disease, recurrent left knee strain, and left knee 

patellar tendonitis, but did not offer a nexus opinion.  The March 2012 VA examiner also diagnosed the Veteran with left knee degenerative joint disease.  The March 2012 VA examiner opined that the left knee disability is not related to service because of the lack of symptoms and continuous treatment since the Veteran's discharge, concluding instead that the in-service left knee injury was acute, attributing the current left knee degenerative joint disease to the Veteran's age.  The Board finds the March 2012 opinion to be adequate and reliable and affords it probative value.  Moreover, it is uncontradicted by any other competent medical opinion.

The Veteran has contended that the current left knee degenerative joint disease is related to an in-service left knee injury because knee pain has been chronic and continuous since the injury took place.  As previously discussed, the Veteran is competent to report experiencing left knee pain during and since service; however, the Veteran's assertions of chronic symptoms in service and continuous post-service symptoms are not credible.  See Clyburn, 12 Vet. App. at 301.  

The weight of the probative lay and medical evidence demonstrates no relationship between the Veteran's current left knee degenerative joint disease and service.  The only nexus opinion on file, in March 2012, weighs against the claim.  The March 2012 VA opinion is competent and probative medical evidence because it is factually accurate and is supported by an adequate rationale.  The March 2012 VA examiner was apprised of the pertinent history, reviewed the claims file, and fully articulated the opinion, stating the most likely etiology of the current left knee degenerative joint disease.

For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for left knee degenerative joint disease, and outweighs the Veteran's contentions regarding 

the current left knee degenerative joint disease being due to an in-service injury.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left knee disability of degenerative joint disease is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


